                             UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF NORTH CAROLINA
                                  ASHEVILLE DIVISION
                                  1:19-cv-357-MOC-WCM

 PALMETTO AIR & WATER BALANCE,
 INC.,
               Plaintiff,

                v.
                                                                      ORDER
 ARCHER WESTERN CONTRACTORS,
 LLC and TRAVELERS CASUALTY AND
 SURETY COMPANY OF AMERICA,

                          Defendants.



       This matter comes before the Court on Defendants’ Consent Motion to Stay Action so that

the parties may litigate certain claims in a separate action. (Doc. No. 18).

       For the reasons stated in Defendants’ motion, and with Plaintiff’s consent, the Court hereby

STAYS this action until March 11, 2022, or until the parties otherwise notify the Court that the

stay may be lifted before that date.

 Signed: March 24, 2020
